In The

 
Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-568 CV

____________________


NURY CHAPA, Appellant


V.


TONY GULLO MOTORS I, L.P. and BRIEN GARCIA, Appellees




On Appeal from the County Court at Law No. 2
Montgomery County, Texas

Trial Cause No. 02-08-05341




MEMORANDUM OPINION (1)
	The appellant, Nury Chapa, and the appellees, Tony Gullo Motors I, L.P. and Brien
Garcia, filed a joint motion to vacate and remand.  The parties ask this Court to vacate the
judgment of the trial court and remand the cause to the trial court with instructions to dismiss
the case with prejudice, in accordance with the parties' settlement agreement.  The motion
meets the requirements for agreed disposition of civil appeals.  See Tex. R. App. P.
42.1(a)(2)(B).  We vacate the judgment of the trial court and remand the cause to the trial
court with instructions to dismiss the case with prejudice.  Costs shall be assessed against the
incurring party.
	VACATED AND REMANDED.
								____________________________
									DAVID GAULTNEY
										Justice

Submitted September 20, 2007
Opinion Delivered December 6, 2007
 
Before McKeithen, C.J., Gaultney, and Kreger, JJ.

1. By order of August 30, 2007, we withdrew our opinion of July 26, 2007 and
resubmitted the cause.  We now substitute this opinion remanding the cause.